Exhibit 10.1

 

LOGO [g334385ex10_1pg1.jpg]

RESELLER AGREEMENT

This Reseller Agreement (the “Agreement”) is entered into as of January 30, 2009
(the “Effective Date”) by and between salesforce.org, a California nonprofit
public benefit corporation with its principal place of business at The Landmark
@ One Market, Suite 300, San Francisco, California 94105 (“Reseller”), and
salesforce.com, inc., a company incorporated in Delaware with its principal
place of business at the Landmark @ One Market, Suite 300, San Francisco,
California 94105 (“SFDC”).

 

1. Definitions

 

  (a) “AppExchange” means the online directory of on-demand applications that
integrate with the Service, located at http://www.salesforce.com/ appexchange/
or at any successor websites.

 

  (b) “Basic Support” means the customer support service to be offered by SFDC
as part of the Service to Customers to facilitate a Customer’s use of the
Service, as set forth in Section 8.

 

  (c) “Customer” means

 

  (i) any organization that has received a determination letter from the U.S.
Internal Revenue Service verifying that it qualifies for 501(c)(3) status;

 

  (ii) any charitable organization located outside the United States that has
received a determination in its home jurisdiction substantially equivalent to
that described in subpart (i) above;

 

  (iii) any for-profit corporation that meets comprehensive and transparent
social and/or environmental standards as agreed in writing by Reseller and SFDC
from time to time, including, for example, “B Corporations” and microfinance
institutions;

 

  (iv) non-profit or public institutions whose primary purpose is educational,
including, for example, colleges and universities; and

 

  (v) any division or business unit of a for-profit corporation, which division
or business unit would qualify under subpart (iii) above or the primary mission
of which is charitable or philanthropic.

Customers do not include accounts that Reseller determines that it cannot
accommodate due to the size and complexity of the potential business
relationship.

 

  (d) “Order Form” means the ordering documents representing the initial
purchase of the Service as well as any subsequent purchases agreed to between
SFDC and Reseller in writing from time to time, in the form of Exhibit C hereto,
that are executed hereunder and deemed incorporated herein from time to time and
that specify, among other things, the number of subscriptions ordered, the
subscription term and the applicable fees.

 

  (e) “Service” means the editions specified in Exhibit A hereto of the online,
Web-based application provided by SFDC via http:// www.salesforce.com and/or
other designated websites, including associated offline components but excluding
AppExchange applications, as described by the User Guide. The parties may agree
to amend Exhibit A from time to time in accordance with Section 17(h).



--------------------------------------------------------------------------------

  (f) “Support” means the customer support service packages offered by SFDC from
time to time to facilitate a Customer’s use of the Service, and described at
http://www.salesforce.com or other designated websites as provided by SFDC.

 

  (g) “Territory” means North America, Latin America and the Caribbean.

 

  (h) “User Guide” means the online user guide for the Service, accessible via
http://www.salesforce.com, as updated from time to time.

 

  (i) “Users” means a Customer’s employees, representatives, consultants,
contractors or agents who are authorized to use the Service and have been
supplied user identifications and passwords by Customer (or by SFDC or Reseller
at Customer’s request).

 

2. Resale Rights and Obligations.

 

  (a) Authorization to Resell. SFDC hereby grants to Reseller the nonexclusive,
nontransferable, nonsublicensable right to resell the Service to Customers in
the Territory.

 

  (b) No Sub-Distributors. Reseller shall not authorize any other company or
entity to resell the Service (for example, as a sub-distributor) without SFDC’s
prior written consent.

 

  (c) Customer Agreements. Reseller must ensure that each Customer has entered
into a written agreement with Reseller containing the end user subscription
terms set forth in Exhibit B, before an order for that Customer is submitted to
SFDC.

 

  (d) One Edition per Customer Contract. Reseller shall not permit any Customer
to subscribe to more than one edition of the Service (for example, Professional
Edition, Team Edition or Enterprise Edition) under a single contract or in a
single “org.”

 

  (e) Internal Use Subscription. During the term of this Agreement, Reseller
shall purchase and maintain subscriptions for the Enterprise Edition of the
Service for Reseller’s own internal use in a quantity at least equal to the
total number of Reseller’s SFDC-dedicated employees targeted for that year.
Pricing for such internal use licenses shall be mutually agreed upon in writing
in an applicable Order Form. This Agreement does not otherwise grant Reseller
any internal use subscription for the Service or Support.

 

3. Marketing Rights and Obligations.

 

  (a) Authorization to Demonstrate and Market. SFDC hereby grants to Reseller
the nonexclusive, nontransferable, nonsublicensable right to demonstrate and
market the Service and Basic Support to Customers in the Territory during the
term of this Agreement.

 

  (b) Press Releases. Each party may issue a press release announcing the
relationship contemplated under this Agreement, provided each such press release
shall be subject to the other party’s prior written approval, not to be
unreasonably withheld or delayed.

 

  (c) Promotion of Service. Reseller shall propose a SFDC-based solution to all
of its Customers that lack an existing CRM solution.

 

2



--------------------------------------------------------------------------------

  (d) Compliance with Laws and Ethical and Brand Representation Standards.
Reseller shall comply with all applicable laws and regulations in its marketing
activities hereunder and shall not engage in any deceptive, misleading, illegal
or unethical marketing activities that may be detrimental to SFDC or the
Service. Additionally, Reseller shall present SFDC and the Service to Customers
and the public and perform its obligations hereunder in a manner that in SFDC’s
judgment reflects well upon SFDC and its brands. Reseller shall comply in all
respects with the U.S. Foreign Corrupt Practices Act (the “Act”) in its
activities under this Agreement and shall promptly inform SFDC in writing upon
becoming aware of any violations of the Act in connection with this Agreement.
Without limiting the foregoing, Reseller warrants that it has not offered or
paid, and will not offer or pay, any money or anything else of value, to any
person for the purpose of securing any improper advantage in violation of the
Act or other applicable law.

 

  (e) Representations to Customers. Reseller shall not make any representations,
warranties or guarantees to Customer concerning the Service or Support that are
inconsistent with or in addition to those made in this Agreement, in the User
Guide, or in SFDC’s published marketing materials.

 

  (f) Trademark Usage Guidelines. Reseller shall comply at all times with SFDC’s
Trademark usage guidelines as published by SFDC from time to time.

 

  (g) Branding Elements; Co-Branding. Reseller shall not alter any SFDC branding
elements in the Service or any marketing materials. Reseller shall not co-brand
the Service or Support without SFDC’s prior written consent, provided, however,
Reseller may co-brand Reseller-developed customizations to the Service. All such
Reseller-developed customizations shall be subject to SFDC’s approval before
they are made available to customers or prospects. Reseller shall not distribute
any marketing or other materials containing SFDC branding elements, other than
materials produced by SFDC, without SFDC’s prior written approval of such
materials.

 

4. Activation of the Service. Upon receipt of an order for the Service and/or
Support from a Customer, Reseller shall submit to SFDC (i) a completed Order
Form, in the form attached as Exhibit C or in another form as agreed by SFDC and
Reseller, signed by Reseller, (ii) a Reseller purchase order, and (iii) a copy
of the related ordering document, signed by the Customer. SFDC will use
commercially reasonable efforts to activate all SFDC approved orders received by
5:00 p.m. San Francisco time on an SFDC business day, by 5:00 p.m. San Francisco
time on the second SFDC business day thereafter.

 

5. User Subscription Duration and Renewal. User subscriptions sold by Reseller
under new contracts with Customers must be for a minimum of one year. Add-on
User subscriptions sold by Reseller under an existing contract with a Customer
shall co-terminate with the existing User subscriptions under that contract. All
Customer contracts shall provide for continuing automatic renewal of User
subscriptions for a period of at least one year, except as otherwise approved in
writing by SFDC in each instance. Reseller will clearly indicate on each Order
Form submitted to SFDC pursuant to Section 4 above, via check box or other
explicit manner, whether the order is subject to automatic renewal. SFDC will
use commercially reasonable efforts to send notices of pending contract
expirations to Reseller no less than 60 days in advance of the respective
contract expiration dates. If a Customer wishes to cancel automatic renewal of a
User subscription, Reseller shall notify so SFDC no later than 30 days before
the end date of the User subscription.

 

6. Fees.

 

  (a) No SFDC Fees to Reseller. SFDC shall not charge any fees to Reseller for
subscriptions ordered and Service provided pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

  (b) Reseller’s Fees to Customer. Reseller is free to charge Customer whatever
fees it deems appropriate for the Service. Reseller’s subscription fees for the
Service shall include Basic Support. Reseller shall not unbundle Basic Support
from the Service or otherwise charge Customers for Basic Support.

 

  (c) Suggested List Price. SFDC may, in its discretion, publish a “Suggested
List Price”, or similar price description, which lists the prices that it
suggests are appropriate for sale of the Service and/or Support to end users.
Reseller is under no obligation to charge the Suggested List Prices to a
Customer.

 

  (d) Taxes. Reseller is responsible for paying all direct or indirect local,
state, federal or foreign taxes, levies, duties or similar governmental
assessments of any nature, including value-added, or use taxes associated with
its orders or sales pursuant to this Agreement, excluding taxes based on SFDC’s
net income or property

 

7. Invoicing and Payment.

 

  (a) Reseller Responsible for Invoicing Customer. Reseller is solely
responsible for collecting all fees due from Customers for the Service, and for
Support as applicable, and shall invoice Customer directly for such fees.

 

  (b) Suspension of Service/Assumption of Customer Account. If a Customer’s
account is 30 days or more overdue or if a Customer breaches the End User
Subscription Terms in Exhibit B, in addition to any of its other rights or
remedies, SFDC may suspend the Service and Support or Reseller may request that
SFDC suspend the Service and Support provided to the applicable Customer,
without liability assumed by SFDC, until such amounts are paid in full or the
Customer has resumed full compliance with the End User Subscription Terms.

 

8. Support. If Reseller is contacted by a User seeking support assistance for
the Service, Reseller shall immediately refer such User to SFDC at
support@salesforce.com. Reseller acknowledges that its immediate referral of
Customer support cases to SFDC is critical to SFDC’s ability to timely provide
Support to Users.

 

  (a) Basic Support. SFDC shall provide all Basic Support to Customers and their
Users as set forth at http://www.salesforce.com/services-training/
customer-support/basic/.

 

  (b) Upgraded Support Packages. Reseller may refer Customers to SFDC for SFDC’s
upgraded (i.e., other than Basic Support) Support offerings. Reseller shall not
offer any such upgraded SFDC Support packages to Customers without SFDC’s prior
written consent.

 

9. Professional Services.

 

  (a) General. Reseller may provide implementation, customization, consulting or
other professional services relating to the Service, subject to the following.
Alternatively, Reseller and its Customers may contract with SFDC for provision
of professional services.

 

  (b) Quality. If Reseller provides implementation, customization, consulting or
other professional services relating to the Service, Reseller shall provide such
services in a timely and professional manner and in accordance with the highest
professional standards. Reseller agrees that only Reseller’s consultants who are
SFDC Authorized (as defined below) will deliver Reseller professional services
relating to the Service.

 

4



--------------------------------------------------------------------------------

Reseller will ensure that such consultants have the experience, skills and
knowledge necessary to successfully perform the work.

 

  (c) SFDC Authorization. “SFDC Authorized” is a designation granted to
individual Reseller consultants who have successfully completed an SFDC
consultant training workshop and passed related tests and who meet certification
maintenance requirements. The SFDC certification process currently includes:
(i) completion of training workshop prerequisites, such as participation in
SFDC’s online user and administrator training classes; (ii) attendance at and
completion of an SFDC consultant training workshop (lasting typically 5 days);
and (iii) successful completion of a certification test and case study.
Certification maintenance requirements include ongoing adherence to the
consulting delivery quality standards set by SFDC for engagements and successful
completion of certification maintenance classes and tests. SFDC may, from time
to time, modify or add certification prerequisites or requirements in its sole
discretion. Any certifications granted to individual Reseller consultants are
valid only during the term of this Agreement.

 

10. Records

 

  (a) Recordkeeping. Reseller shall maintain adequate books and records in
connection with its activities hereunder. Such records shall include invoicing,
payment and other financial records associated with each transaction. In
addition, Customer shall maintain records supporting Customer’s qualifications
as a Customer. SFDC may audit the relevant books and records of Reseller to
ensure compliance with the terms of this Agreement upon reasonable notice to
Reseller. Any such audit shall be conducted during regular business hours at
Reseller’s offices and shall not unreasonably interfere with Reseller’s business
activities. Audits shall be performed no more than twice during any twelve
(12) month period.

 

  (b) Notice of Any Claim. Reseller will notify SFDC promptly in writing of any
claim or proceeding involving the Service or Support that is brought to
Reseller’s attention.

 

11. Term and Termination

 

  (a) Term. This Agreement shall begin on the Effective Date and continue for
five years, after which point it shall renew automatically for additional one
year terms, unless either Party gives notice within thirty (30) days of the
renewal date of an intention not to renew.

 

  (b) Termination without Cause. Either party may terminate this Agreement
without cause at any time, effective upon six months’ written notice to the
other party.

 

  (c) Termination for Cause. Either party may terminate this Agreement and/or
any Order Form hereunder (i) upon 30 days written notice of a material breach by
the other party, unless the other party has cured such breach within the 30-day
period, or (ii) immediately upon written notice to the other if the other party
(or, in the case of an Order Form, if the Customer) ceases to conduct its
business in the ordinary course or becomes the subject of a bankruptcy,
insolvency or similar proceeding that is not dismissed within 30 days of filing.

 

  (d)

Effects of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the parties of any rights or obligations accruing
prior to such expiration or termination. Upon any expiration or termination
(i) all of Reseller’s rights to resell and market the Service shall cease;
(ii) Reseller shall immediately cease all representations that it is an SFDC
Reseller, and (iii) each party shall return to the other all Confidential
Information of the other party in its possession or control. Following any
termination or

 

5



--------------------------------------------------------------------------------

  expiration, each Order Form (including all User subscriptions, SFDC
obligations to provide the Service and/or Support, and any Reseller obligations
thereunder) outstanding at the time of such termination or expiration shall
remain in effect for the duration of its term and shall continue to be governed
by this Agreement as if it had not been terminated (“Legacy Orders”), except to
the extent of any material breach by the applicable Customer of its payment
obligations for the Service or the End User Subscription Terms in Exhibit B, at
SFDC’s sole option it may immediately terminate such Customer or Legacy Order.
Additionally, SFDC shall have the option of assuming the Customer relationship
and at its option renewing any expiring Legacy Orders directly with a Customer
without payment to Reseller.

 

  (e) Survival. The obligations of the parties set forth in Sections 1, 10, 11
and 13 - 17 shall survive any expiration or termination of this Agreement.

 

12. Warranties

 

  (a) SFDC. SFDC warrants solely for the benefit of Reseller that the Service
will materially conform to the User Guide. This warranty does not apply to any
damage resulting from unauthorized use or negligence on the part of Reseller.
THIS SECTION SETS FORTH SFDC’S SOLE OBLIGATION, AND RESELLER’S SOLE AND
EXCLUSIVE REMEDY, FOR A BREACH OF THE WARRANTY IN THIS SECTION.

 

  (b) No Other Warranties. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE SERVICE
IS PROVIDED ON AN “AS IS” BASIS WITHOUT WARRANTY OF ANY KIND. SFDC EXPRESSLY
DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, REGARDING THE SERVICE, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT,
AND IMPLIED WARRANTIES ARISING FROM A COURSE OF DEALING OR COURSE OF
PERFORMANCE. SFDC DOES NOT WARRANT THAT THE SERVICE WILL OPERATE UNINTERRUPTED
OR BE ERROR-FREE, OR THAT ALL DEFECTS WILL BE CORRECTED.

 

13. Indemnification

 

  (a) Indemnification by SFDC. SFDC shall, at its own expense, defend Reseller
and its affiliates, directors, officers and employees (“Reseller Indemnified
Parties”) against any claim, demand, suit or action (a “Claim”), and shall
indemnify and hold harmless the Reseller Indemnified Parties from and against
any damages, costs (including but not limited to reasonable attorney fees and
costs) or amounts agreed to in a monetary settlement, arising out of or in
connection with such Claim, to the extent the Claim is made or brought by or on
behalf of a third party alleging that the Service infringes any copyright or
patent, or misappropriates any trade secret, of such third party. SFDC has no
obligation under this section or otherwise to the extent any claims are based on
(i) any use of the Service not contemplated hereunder or in the User Guide,
(ii) any use of the Service in combination with other products not contemplated
hereunder or in the User Guide, if the infringement is caused by such
combination, (iii) use or modification of the Service by any person other than
as permitted hereunder, or (iv) any marketing claims or other actions by
Reseller not in compliance with the terms of this Agreement.

THIS SUBSECTION (A) STATES SFDC’S ENTIRE LIABILITY AND RESELLER’S SOLE AND
EXCLUSIVE REMEDY FOR INFRINGEMENT CLAIMS AND ACTIONS.

 

6



--------------------------------------------------------------------------------

  (b) Indemnification by Reseller. Reseller agrees to enforce the terms of its
resale agreements with Customer as required by this Agreement and to notify SFDC
of any known breach of such terms. Reseller shall, at its own expense, defend
SFDC and its affiliates, directors, officers and employees (“SFDC Indemnified
Parties”) against any Claim, and shall indemnify and hold harmless the SFDC
Indemnified Parties from and against any damages, costs (including but not
limited to reasonable attorney fees and costs) or amounts agreed to in a
monetary settlement, arising out of or in connection with such Claim, to the
extent the Claim is made or brought by or on behalf of (i) a Customer in
connection with services resold by Reseller hereunder, or (ii) a third party
other than a Customer and is based upon the negligence or willful misconduct of
Reseller or any breach by Reseller of this Agreement.

 

  (c) Mutual Obligations for Indemnification. Each party’s obligations in this
section are conditioned on the other party providing the following: (i) prompt
notice of any claim for which indemnification is sought, (ii) sole control of
the defense and settlement of such claims, and (iii) reasonable assistance and
cooperation at the expense of the indemnifying party; provided, however, that
the indemnifying party may not enter into any settlement imposing any liability
or obligation on the indemnified party without the indemnified party’s consent.

 

  (d) Equitable Relief. Reseller acknowledges that any breach of its obligations
with respect to the proprietary rights of SFDC may cause SFDC irreparable injury
for which there are no adequate remedies at law, in which case SFDC shall be
entitled to equitable relief in addition to all other remedies available to it.

 

14. Limitation of Liability

 

  (a) Consequential and Incidental Damages. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY HEREUNDER FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES OF ANY KIND, INCLUDING ANY DAMAGES FOR LOSS OF
USE, LOSS OF BUSINESS, OR LOSS OF PROFITS OR REVENUE, UNDER ANY THEORY OF LAW
AND WHETHER OR NOT THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OR SUCH
DAMAGE.

 

  (b) Overall Limitation. EXCEPT FOR BREACHES OF INTELLECTUAL PROPERTY RIGHTS
AND INDEMNIFICATION OBLIGATIONS, NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER
PARTY HEREUNDER SHALL EXCEED A SUM OF ONE MILLION DOLLARS ($1,000,000).

 

15. Confidentiality

 

  (a) Confidential Information. “Confidential Information” means any
confidential or proprietary information of a party hereto (the “Disclosing
Party”) that is disclosed to the other party hereto (the “Receiving Party”),
whether orally or in writing or through any media, including financial, business
and technical information, ideas, trade secrets, procedures, methods, systems
and concepts; provided, however, that Confidential Information shall not include
information that Receiving Party can show was: (i) in the public domain or
otherwise publicly available when disclosed to Receiving Party;
(ii) communicated to Receiving Party by a third party without any obligation of
confidentiality and without any breach of confidentiality by such third party;
(iii) in Receiving Party’s possession free of any obligation of confidentiality
when disclosed to Receiving Party; or (iv) independently developed by Receiving
Party without use of the Confidential Information and without breach of any
obligation of confidentiality.

 

7



--------------------------------------------------------------------------------

  (b) Obligation of Confidentiality. Receiving Party acknowledges that
Confidential Information may contain valuable trade secrets and other
proprietary information of Disclosing Party and remains the sole and exclusive
property of Disclosing Party. Receiving Party shall (i) use Confidential
Information only for the purpose for which it is provided, (ii) restrict
disclosure of Confidential Information to its employees who have a need to know,
(iii) not disclose Confidential Information to any third party without
Disclosing Party’s consent, and (iv) protect Confidential Information in the
same way it protects its own Confidential Information of a similar nature, but
in no event exercising less than reasonable care.

 

  (c) Compelled Disclosure. Notwithstanding the foregoing, Receiving Party shall
not be in violation of this section if it discloses Confidential Information in
response to a valid order by a court or other governmental entity, provided that
Receiving Party provides Disclosing Party as prompt notice as practicable of
such impending disclosure and reasonable assistance (at Disclosing Party’s
expense) to permit Disclosing Party to contest the order or seek confidential
treatment.

 

16. Intellectual Property

 

  (a) Ownership. SFDC retains all right, title and interest in and to the
Service, any modifications thereto and all material provided by SFDC to
Reseller, Customer and Users. SFDC reserves all rights not expressly granted to
Reseller by this Agreement.

 

  (b) Trademark Cross-License

 

  (i) License Grant. Either party may use the name, logo, trademarks and service
marks (“Trademarks”) of the other party subject to the other party’s usage
policies or prior approval, solely for purposes related to the performance of
this Agreement. Notwithstanding the foregoing, each party reserves the right to
require prior written approval for each advertisement, brochure, piece of
marketing collateral, or other item contains any Trademark of the other party.

 

  (ii) Restrictions. In no event shall either party use a Trademark of the other
party with any disparaging, unlawful or derogatory material. Neither party shall
use any Trademark in a manner that may diminish or otherwise damage the other
party’s goodwill in that Trademark. Each party shall promptly terminate any
Trademark use upon notice by the other party, or upon termination or expiration
of this Agreement. Nothing contained in this Agreement shall be deemed to grant
any party any right, goodwill, title or interest in the Trademarks of the other
party. Neither party shall register any Trademark (or any trademarks confusingly
similar to any Trademark) of the other party and shall not challenge, directly
or indirectly, the same.

 

  (iii) Assistance. Each party shall, upon reasonable request by the other
party, provide any necessary assistance to perfect or enforce intellectual
property protection for the Trademarks of the other party. Any expenses
associated with such a request shall be paid by the party requesting assistance.

 

  (c) Suggestions. Reseller agrees that SFDC shall have a royalty-free,
worldwide, perpetual license to use or incorporate into the Service any
suggestions, ideas, enhancement requests, feedback, recommendations or other
information provided by Reseller relating to the Service.

 

8



--------------------------------------------------------------------------------

17. General

 

  (a) Assignment. Neither party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement, whether by operation of law
or otherwise, to any third party without the other party’s prior written
consent. This Agreement will bind and inure to the benefit of the parties’
successors and permitted assignees.

 

  (b) Force Majeure. If the performance of this Agreement or any obligation
(other than payment obligations), is prevented or restricted by any condition
beyond the reasonable control of the affected party, the party so affected, upon
giving prompt notice to the other party, will be excused from such performance
to the extent of such condition.

 

  (c) Governing Law; Venue. This Agreement shall be governed exclusively by the
internal laws of the State of California, without regard to its conflicts of
laws rules. The state and federal courts located in San Francisco County,
California shall have exclusive jurisdiction to adjudicate any dispute arising
out of or relating to this Agreement. Each party hereby consents to the
exclusive jurisdiction of such courts. Each party also hereby waives any right
to jury trial in connection with any action or litigation in any way arising out
of or related to this Agreement.

 

  (d) Independent Contractors. The parties are independent contractors, and no
agency, partnership, joint venture or employee-employer relationship is created
by this Agreement.

 

  (e) Notices. All required or permitted notices and consents must be in writing
and sent to the addressee at the address set forth above, or such address as the
parties may specify in writing from time to time, and must be delivered by
personal delivery, facsimile or recognized overnight courier. Notices shall be
deemed given upon delivery.

 

  (f) Severability. If any provision of this Agreement is adjudged invalid or
unenforceable, the remaining provisions will continue in full force and effect,
and the parties agree to replace the affected provision with a valid provision
that most closely approximates its intent and economic effect.

 

  (g) No Waiver. No failure or delay by either party in exercising any right
under this Agreement shall constitute a waiver of that right. Other than as
expressly stated herein, the remedies provided herein are in addition to, and
not exclusive of, any other remedies of a party at law or in equity.

 

  (h) Amendment. This Agreement may not be modified or amended except in a
writing signed by both parties.

 

  (i) Complete Agreement. This Agreement reflects the complete and final
agreement between the parties, and supersedes, integrates and replaces all prior
and contemporaneous communications, negotiations and understandings, with
respect to the subject matter hereof.

 

  (j) Conflicts. In the event of any conflict between the terms of this
Agreement and the attached Exhibits, the terms of the Exhibits shall control.

 

9



--------------------------------------------------------------------------------

  (k) Counterparts. This Agreement may be signed in counterparts, which together
shall constitute one agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

SALESFORCE.ORG      SALESFORCE.COM, INC Signature:  

/s/ Suzanne Dibianca

     Signature:  

/s/ David Schellhase

Print Name:  

Suzanne Dibianca

     Print Name:  

David Schellhase

Title:  

President

     Title:  

SVP & General Counsel

Date:  

January 30, 2009

     Date:  

January 30, 2009

 

10



--------------------------------------------------------------------------------

 

LOGO [g334385logo.jpg]

AMENDMENT NO. 1 TO THE RESELLER AGREEMENT BETWEEN SALESFORCE.COM, INC. AND
SALESFORCE.ORG

This Amendment to the Reseller Agreement between salesfbrce.org and
salesforce.com, inc. dated January 30, 2009 (“Amendment 1”) is between
salesforce.org, a California nonprofit public benefit corporation with its
principal place of business at The Landmark @ One Market, Suite 300, San
Francisco, California 94105 (“salesforce.org”) and salesforce.com, inc., a
company incorporated in Delaware with its principal place of business at The
Landmark @ One Market, Suite 300, San Francisco, California 94105 (“SFDC”)
(collectively, the “Parties”). This Amendment 1 shall be effective as of the
later of the dates below the two signatures below.

WHEREAS, SFDC may from time to time process “personal health information,” as
that term is used in the Health Insurance Portability and Accountability Act of
1996 and the rules and regulations thereunder, on behalf of salesforce.org
Customers;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby amend the Reseller Agreement
as follows:

 

  1. HIPAA Business Associate Addendum. The HIPAA Business Associate Addendum
attached hereto as Exhibit A is hereby incorporated into and made a part of the
Agreement.

 

  2. Effect of Amendment. Subject to the above modifications, the Reseller
Agreement remains in full force and effect.

 

SALESFORCE.ORG By:  

LOGO [g334385kurt_hagen.jpg]

Print Name:  

KURT HAGEN

Title:  

VP FINANCE

Date:  

AUG 16, 2011

SALESFORCE.COM, INC. By:  

LOGO [g334385john_moss.jpg]

Print Name:  

John J. Moss

Title:  

General Counsel, Commercial

Date:  

August 22, 2011

 

 

   Page 1 of 3    CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A

HIPAA Business Associate Addendum

The purpose of this HIPAA Business Associate Addendum (“Addendum”) is to
implement the requirements of the Health Insurance Portability and
Accountability Act of 1996 and the rules and regulations thereunder
(collectively “HIPAA”), and the requirements of Title XIII of the American
Recovery and Reinvestment Act of 2009 and the rules and regulations thereunder
(collectively, “ARRA”). The Parties have entered into a Reseller Agreement (the
“Reseller Agreement”) pursuant to which salesforce.org is authorized to resell
certain SFDC online subscription services (the “Services”). As a result of the
provision of the Services by saIesforce.org to its Customers pursuant to the
Reseller Agreement, SFDC may come to have access to information entered into the
Services as Customer Data that constitutes “protected health information,” as
defined in 45 CFR §164.501 (“PHI”). Accordingly, (i) salesforce.org may, for
certain purposes and under certain circumstances, be deemed the Customer’s
“business associate,” as defined in 45 CFR §160.103, under HIPAA, and
(ii) salesforce.org and SFDC pursuant to 45 CFR §164.501 desire to establish an
agreement setting forth SFDC’s obligations to salesforce.org with respect to the
Customer Data. The parties hereby agree as follows:

 

1. Use and Disclosure of PHI by SFDC. SFDC shall not use or disclose PHI other
than (i) to provide the Services and prevent or address service or technical
problems, (ii) at Customer’s request in connection with customer support
matters, or (iii) as required by law. If SFDC discloses PHI for such purposes
and the disclosure is not required by law, SFDC shall obtain reasonable
assurances from the person to whom the PHI is disclosed that it will be held
confidentially and used or further disclosed only as required by law or for the
purpose for which it was disclosed to the person. SFDC shall use or disclose
only the minimum necessary PHI to carry out the aforementioned activities in
accordance with HIPAA and §13405(b) of ARRA. SFDC shall ensure that any agent,
including a subcontractor, to whom SFDC provides PHI, agrees to the same
restrictions and conditions that apply to SFDC through this Addendum with
respect to such PHI. SFDC shall report to Customer any use or disclosure of PHI
not provided for in this Addendum of which SFDC becomes aware.

 

2. Specific Use and Disclosure Restrictions. SFDC is specifically prohibited
from (i) selling PHI or receiving any direct or indirect remuneration from a
third party in exchange for PHI of an individual without Customer’s prior
written approval, and (ii) using or disclosing PHI in violation of the marketing
prohibitions set forth in HIPAA.

 

3. Protection of PHI. SFDC shall use appropriate administrative, technical and
physical safeguards to prevent use or disclosure of PHI other than as provided
for by this Addendum. In addition, SFDC shall comply with the requirements of
the HIPAA Security Rule 45 CFR §§ 164.308, 164.310, 164.312 and 164.316 to the
extent required by ARRA. SFDC shall mitigate, to the extent practicable, any
harmful effect that is known to SFDC of a use or disclosure of PHI by SFDC in
violation of the requirements of this Addendum.

 

4. Security Breach Notification. SFDC shall report to Customer any Security
Breach, as defined in ARRA § 13402, involving Customer’s PHI of which SFDC
becomes aware. SFDC shall notify Customer of any Breach of Unsecured Protected
Health Information without unreasonable delay and in no case later than five
(5) days after such Security Breach is discovered by SFDC. In addition, SFDC
shall provide any additional available information reasonably requested by
salesforce.org for purposes of facilitating investigation of the Security Breach
by salesforce.org’s affected Customers, so that such Customer’s can include in
its notification to the affected individual(s) or to government agencies such
information as is required by law.

 

5. Access by HHS. SFDC shall make its internal practices, books, records,
policies and procedures relating to the use and disclosure of such PHI,
available to the Secretary of the United States Department of Health and Human
Services, for purposes of determining compliance with HIPAA.

 

6. Individual Access Requests. SFDC shall forward to Customer any requests it
receives from an Individual for access to their PHI that is entered in the
Services by Customer, which request shall be responded to by Customer in
accordance with the requirements of 45 CFR § 164.524 and ARRA § 13405(e).

 

7. Individual Amendment Requests. Customers shall be exclusively responsible for
responding to all requests by Individuals for an amendment to their PHI in
accordance with HIPAA.

 

8. Individual Accounting Requests. SFDC shall document any disclosures of PHI
made by SFDC, and information related to such disclosures, that would be
required for Customer to respond to a request by an Individual for an accounting
of disclosures of PHI in accordance with 45 CFR § 164.528 and ARRA § 13405(c).
SFDC shall make such documentation and information available to Customer for the
purpose of facilitating a Customer’s response to a request by an Individual for
such an accounting.

 

9. Termination. Upon the expiration or termination of any master subscription
agreement between salesforce.org and a Customer, if feasible, SFDC shall, as
promptly as reasonably practicable, return or destroy all PHI maintained for
such Customer in any form in accordance with such master subscription agreement.
If return or destruction of PHI is not feasible, SFDC shall limit further uses
and disclosures of such PHI to those purposes that make the return or
destruction of the PHI infeasible.

 

20110816    Page 2 of 3    CONFIDENTIAL



--------------------------------------------------------------------------------

10. Non-Compliance. In the event either salesforce.org or SFDC becomes aware
that the other Party has engaged in a pattern of activity or practice that
constitutes a material breach or violation of HIPAA or the terms of this
Addendum, the non-breaching party may request in writing that the breaching
party cure the breach or violation. If the breach or violation is not cured
within thirty (30) days of the written notice, the non-breaching party may
terminate this Addendum.

 

11. General.

 

11.1 Regulatory References. A reference in this Addendum to a section in HIPAA
means the section in effect or as amended.

 

11.2 Amendment. The parties shall take such action as is necessary to amend this
Addendum from time to time as may be necessary to comply with changes to the
rules and regulations under HIPAA. If the parties cannot agree as to a necessary
amendment, either party may terminate the Addendum with thirty (30) days prior
written notice.

 

11.3 Interpretation. Any ambiguity in this Addendum shall be resolved to permit
salesforce.org and or SFDC to comply with HIPAA. This Addendum is part of and is
governed by the Reseller Agreement. This Addendum is between SFDC and
salesforce.org; there are no third-party beneficiaries to this Addendum.

 

20110816    Page 3 of 3    CONFIDENTIAL



--------------------------------------------------------------------------------

AMENDMENT No. 2 TO THE RESELLER AGREEMENT BETWEEN SALESFORCE.COM, INC. AND
SALESFORCE.ORG

This Amendment to the Reseller Agreement between salesforce.org and
salesforce.com, inc. dated January 30, 2009 (“Amendment 2”) is entered into as
of APR 5, 2012 (the “Amendment 2 Effective Date”) between salesforce.org, a
California nonprofit public benefit corporation with its principal place of
business at The Landmark @ One Market, Suite 300, San Francisco, California
94105 (“salesforce.org”) and salesforce.com, inc., a company incorporated in
Delaware with its principal place of business at The Landmark @ One Market,
Suite 300, San Francisco, California 94105 (“SFDC”), (each a “Party”;
collectively, the “Parties”).

WHEREAS, the Parties entered into the Reseller Agreement dated January 30, 2009,
as amended (the “Reseller Agreement”) pursuant to which salesforce.org is
authorized to resell certain SFDC online subscription services (the “Services”)
to customers that meet certain eligibility criteria;

WHEREAS, the Parties wish to update the Reseller Agreement to expand the resale
authorization to include premier support services and to update the list of
products in Exhibit A to the Reseller Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby amend the Reseller Agreement
as follows:

 

  1. Definitions. Defined terms used in this Amendment 2 shall have the meanings
ascribed to them in the Reseller Agreement unless otherwise specifically defined
herein.

 

  2. Section 1(f); Definitions. The Definitions section of the Reseller
Agreement shall be revised as follows:

The term “Support” shall be deleted in its entirety and replaced with the
following:

“Upgraded Support” means the upgraded support service packages offered by SFDC
and marketed by Reseller that are listed in Exhibit A to facilitate a Customer’s
use of the Services, and described at
http://www.salesforce.com/services-training/customer-support/ or such other
website as may be designated by SFDC.

 

  3. Section 2; Resale Rights and Obligations. Section 2(a) shall be deleted in
its entirely and replaced with the following:

Authorization to Resell. SFDC hereby grants to Reseller the nonexclusive,
nontransferable, nonsublicensable right to resell the Services and Support
offerings set forth in Exhibit A hereto to Customers in the Territory during the
term of this Agreement.

 

  4. Section 3; Marketing Rights and Obligations. Section 3(a) shall be deleted
in its entirely and replaced with the following:

Authorization to Demonstrate and Market. SFDC hereby grants to Reseller the
nonexclusive, nontransferable, nonsublicensable right to demonstrate and market
the Services and Support offerings set forth in Exhibit A hereto to Customers in
the Territory during the term of this Agreement.

 

  5. Section 6; Fees. Section 6(a) and (b) shall be deleted in their entirely
and replaced with the following:

(a) SFDC Fees to Reseller. SFDC shall not charge any fees to Reseller for
Services subscriptions and Support offerings provided to Customers under this
Agreement, provided however, that Reseller shall reimburse SFDC for the direct
cost of providing Upgraded Support to Customers. The reimbursement amount shall
be mutually agreed upon by the Parties and shall be recorded in a written
report. Within ten (10) days of the completion of the report, SFDC shall issue
an invoice to Reseller for the agreed upon amount. Reseller shall make payment
to SFDC within ten (10) days of receipt of the invoice.

(b) Reseller’s Fees to Customer. Reseller is free to charge Customer whatever
fees it deems appropriate for the Services and Upgraded Support. Reseller’s
subscription fees for the Service shall include Basic Support. Reseller shall
not unbundle Basic Support from the Services or otherwise charge Customers for
Basic Support.

 

  6. Section 8; Support. Section 8 shall be deleted in its entirely and replaced
with the following:

If Reseller is contacted by a User seeking technical support for the Services,
Reseller shall promptly refer such User to SFDC at support@salesforce.com.
Reseller acknowledges that its prompt referral of Customer support cases to SFDC
is critical to SFDC’s ability to timely provide Support to Users.

 

   Page 1    CONFIDENTIAL



--------------------------------------------------------------------------------

  7. Exhibit A. Exhibit A shall be deleted in its entirety and replaced with
Attachment 1 hereto.

 

  8. Effect of Amendment. Subject to the above modifications, the Reseller
Agreement remains in full force and effect.

IN WITNESS WHEREOF, SFDC and salesforce.org have executed this Amendment 2 as of
the Amendment 2 Effective Date.

 

SALESFORCE.ORG By:  

LOGO [g334385kurt_hagen.jpg]

Print Name:  

KURT HAGEN

Title:  

VP Finance & Ops

Date:  

April 5, 2012

SALESFORCE.COM, INC. By:  

LOGO [g334385john_moss.jpg]

Print Name:  

John J. Moss

Title:  

SVP & GC, Commercial

Date:  

April 5, 2012

 

 

   Page 2    CONFIDENTIAL